Title: To James Madison from Anthony Merry, 12 November 1805 (Abstract)
From: Merry, Anthony
To: Madison, James


          § From Anthony Merry. 12 November 1805, Washington. “I have received the Honor of your Letters of the 9th. and 11th. Instant, the former on the Subject of the Impressment of John Harlan [sic], an American Citizen, by His Majesty’s Sloop Peterell, the latter respecting that of James Gunnell [sic], also a Citizen of the United States, by His Majesty’s Ship Cambrian; and I have the Honor, Sir, to acquaint you that I shall forward, by the earliest Opportunity, to the Commanders in Chief on the Station to which those Ships respectively belong, the Documents which you have been pleased to transmit to me proving the Citizenship of the Seamen in Question, in order that immediate Attention may be paid to your Application for their Discharge.”
        